DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

Regarding Claim 1:
 “supported by means of a plurality of supporting roller devices” (lines 3-4)
“adjusted by means of an actuating device” (line 5)
“…by means of which the adjustment of the supporting roller device” (line 7)
“changed automatically by means of the control system” (line 15)
Regarding Claim 2:
 “the adjustment of…is changed by means of the algorithm” (lines 2-3)
Regarding Claim 3:
 “changed iteratively by means of the algorithm” (lines 2-3)
Regarding Claim 4:
The following claim language appears to invoke 35 U.S.C. 112(f)
“supported by means of a plurality of supporting roller devices” (lines 3-4)
“adjusted by means of an actuating device” (line 5)
“…by means of which the adjustment of the supporting roller device” (lines 7-8)
“changed automatically by means of the control system” (lines 15-16)
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 8:
The claim language, “a predefined algorithm” (Line 16 of Claim 1 and Claim 8) is not defined or supported by equivalent structure in the specification and as such the metes and bounds of the claimed limitation cannot be reasonably determined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8:
The claim language, “the axial direction” (Line 4 of Claims 1 and 8 each) lacks antecedent basis since no axial direction is recited prior to the recitation. It is unclear to which component the axial 
Regarding Claim 15:
	The claim language “to carry out the method according to any one of the preceding claims” is unclear since claims 8-14 are not directed to, nor do they contain a method. As the language is currently written the bounds cannot be reasonably determined and it is interpreted that applicant meant to write the claim such that they refer to the method according to any one of the preceding claims 1-8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noel E. et al (US4881392A) in view of Luedecke, Volker et al (EP2666560A1) hereinafter referred to as “Thompson” and “Luedecke” respectively.
Regarding Claim 1.
Thompson discloses a method for adjusting the bending of at least one straightening roller of a roller straightening machine (Col 1, lines 61-65), wherein the straightening roller (Fig 3 – item 58a) is 
However, Thompson does not explicitly disclose that the control system algorithm checks both minimum and maximum values of the roller forces, or forces per unit area (stress) on the rollers. Thompson only explicitly discloses that maximum values of the forces are considered.

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the control system and corresponding algorithm of Thompson’s leveling machine by incorporating the limiting minimum and maximum values of forces allowed on areas of the rollers into the algorithm as opposed to only a maximum values. The resulting effect of incorporating the minimum and maximum values into the algorithm enhances the control system by precisely determining position and adjustment forces on the rollers to avoid damage or defects of the workpiece as taught by Luedecke. 
Regarding Claim 2.
The combined device of Thompson and Luedecke disclose the method according to claim 1. Thompson further discloses wherein starting from the position of the supporting roller device (Fig 5 – item 60), the adjustment of an adjacent further supporting roller device is changed by means of the algorithm (Col 13 – lines 15-19; algorithm step 98 comprises controlling the actuating device’s wedges to adjust work roll positions independently to achieve crowning positions, the wedges of the actuating device directly move the supporting roller devices to achieve this as shown in Fig 6) .  
Regarding Claim 3.
The combined device of Thompson and Luedecke disclose the method according to claim 1. Thompson discloses wherein the adjustment of further adjacent supporting roller devices is changed iteratively by means of the algorithm until the stresses acting in the straightening roller lie within the limiting values (Fig 10 – step 102 imposes an adjustment on rollers, steps 96 and 104 then calculate the distance and forces on rollers and the results are checked in step 106 against limiting values and if exceeding values are found another iteration of an adjustment is made to the roller positions in step 108). 
Regarding Claim 5.
The combined device of Thompson and Luedecke disclose the method according to claim 1. Thompson discloses wherein the algorithm comprises a "tilt" adjustment mode (Fig 9 – item 98), in which an adjustment of the actuating devices is changeable such that the straightening roller is tilted in some sections about an axis running parallel to a transport direction (Col 4 – lines 25-29; The algorithm step 98 actuates screws to alter wedge heights, where wedges are part of the actuating device as previously stated in claim 1, to tilt the rollers as shown in Fig 6).
Regarding Claim 6.
The combined device of Thompson and Luedecke disclose the method according to claim 1. Thompson further discloses wherein the actuating device comprises two wedges (Fig 6 – items 61 and 63) displaceable relative to one another (Col 4 – lines 22-24), on which a holding device (Fig 5 – item 59) receiving the supporting rollers (Fig 5 – item 60) is supported, and wherein a change to the adjustment is brought about by a displacement of at least one of the wedges relative to the holding device (Col 4 – lines 24-28).
Regarding Claim 7.
The combined device of Thompson and Luedecke disclose the method according to claim 1. Thompson further discloses wherein the straightening roller (Fig 5 – item 58a) is supported on the supporting roller devices (Fig 5 – item 59) with two intermediate rollers (annotated in Fig 5 below) arranged in between.

    PNG
    media_image1.png
    299
    535
    media_image1.png
    Greyscale

Regarding Claim 8.
Thompson discloses an apparatus for adjusting the bending of at least one straightening roller (Fig 3 – item 58a) of a roller straightening machine (Fig 3 – item 10), wherein the straightening rollers are supported by means of a plurality of supporting roller devices (Fig 5 – item 60) arranged beside one another in the axial direction (Fig 5 shows supporting roller devices, 60, are arranged aside one another in an axial direction), wherein each supporting roller device can be adjusted (Col 4 – lines 21-28; devices are adjusted by screws and cooperating structure) by means of an actuating device (Fig 3 – item 56 & Fig 5 – items 59, 61 and 63; these items in combination with the motor driven screws, Col 4 – lines 24-25, comprise an actuating device) such that stresses are produced in the straightening roller (Col 5 – lines 45-47; Work rolls are subjected to load during use due to adjusted position of supporting roller device – load is interpreted to be a force on an area of the work roll, or a stress), wherein, to control the actuating device, a control system (Fig 7 – item 24) is provided, by means of which the adjustment of the supporting roller device can be set manually (Col 6 – lines 14-17; operator adjustments are entered in conjunction with an algorithm for leveler setup), wherein limiting values with respect to the stresses produced in the straightening roller are stored in the control system (Col 10 – lines 28-31; loads on the rolls are compared to limiting values in the control system algorithm), and wherein the control system is designed such that, in the event of a manual change in the adjustment of one of the supporting roller devices, maxima and minima of the stresses produced in the straightening roller are calculated (Col 6 – lines 14-19; operator manual adjustments are made and are incorporated to algorithm calculations), it is checked whether the maxima and minima lie within the limiting values, and a further adjustment of at least one of the further supporting roller devices is changed automatically by means of the control system in accordance with a predefined algorithm, such that the stresses produced in the straightening roller remain within the limiting values (Fig 10 – step 102 imposes an adjustment on rollers, steps 96 and 
However, Thompson does not explicitly disclose that the control system algorithm checks both minimum and maximum values of the roller forces, or forces per unit area (stress) on the rollers. Thompson only explicitly discloses that maximum values of the forces are considered.
 Luedecke teaches a workpiece straightening machine provided with a control device to automatically control rollers to avoid exceeding minimum and maximum values of force subjected to the rollers (Paragraph 0049, lines 731-737 and line 750).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the control system and corresponding algorithm of Thompson’s leveling machine by incorporating the limiting minimum and maximum values of forces allowed on areas of the rollers into the algorithm as opposed to only a maximum values. The resulting effect of incorporating the minimum and maximum values into the algorithm enhances the control system by precisely determining position and adjustment forces on the rollers to avoid damage or defects of the workpiece as taught by Luedecke.
Regarding Claim 9.
The combined device of Thompson and Luedecke disclose the apparatus according to claim 8. Thompson further discloses wherein the algorithm is designed such that, starting from the position of the supporting roller device (Fig 5 – item 60), the adjustment of an adjacent further supporting roller device is first changed (Col 13 – lines 15-19; algorithm step 98 comprises controlling the actuating device’s wedges to adjust work roll positions independently to achieve crowning positions, the wedges of the actuating device directly move the supporting roller devices to achieve this as shown in Fig 6).
Regarding Claim 10.
The combined device of Thompson and Luedecke disclose the apparatus according to claim 8. Thompson further discloses wherein the algorithm is designed such that the adjustment of further 
Regarding Claim 12.
The apparatus according to claim 8, wherein the algorithm comprises a "tilt" adjustment mode (Fig 9 – item 98), in which an adjustment of the actuating devices is changeable such that the straightening roller is tilted in some sections about an axis running parallel to a transport direction (Col 4 – lines 25-29; The algorithm step 98 actuates screws to alter wedge heights, where wedges are part of the actuating device as previously stated in claim 1, to tilt the rollers as shown in Fig 6).
Regarding Claim 13.
The combined device of Thompson and Luedecke disclose the apparatus according to claim 8. Thompson further discloses wherein the actuating device comprises two wedges (Fig 6 – items 61 and 63) displaceable relative to one another (Col 4 – lines 22-24), on which a holding device (Fig 5 – item 59) receiving the supporting rollers is supported, and wherein a change to the adjustment is brought about by a displacement of at least one of the wedges relative to the holding device (Col 4 – lines 24-28).
Regarding Claim 14.
The combined device of Thompson and Luedecke disclose the apparatus according to claim 8. Thompson further discloses wherein the straightening roller (Fig 5 – item 58a) is supported on the supporting roller devices (Fig 5 – item 59) with two intermediate rollers (annotated in Fig 5 above) arranged in between.
Regarding Claim 15.
.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Noel E. et al (US4881392A) in view of Luedecke, Volker et al (EP2666560A1) and further in view of De Bondt, Marc (US4612792A) hereinafter referred to as “Thompson”, “Luedecke” and “De Bondt”, respectively.
Regarding Claim 4.
The combined device of Thompson and Luedecke disclose the method according to claim 1. However, the combined device is silent to wherein torsional stresses brought about by a drive of the straightening roller are superposed in order to calculate the stresses.
De Bondt teaches a manufacturing method for metal work pieces and further teaches wherein torsional stresses brought about by a drive of the straightening roller are superposed in order to calculate the stresses (Col 7 – lines 33-36 teaches the superposition of the bending stresses to calculate the tensile stresses; Col 2 – lines 1-3 teaches that the metal articles are experience the bending / torsional stresses). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Thompson and Luedecke to include the method of superposing the bending / 
Regarding Claim 11.
The combined device of Thompson and Luedecke disclose the apparatus according to claim 8. Thompson further discloses wherein the straightening roller is coupled to a drive (Col 2 – line 40). However, the combined device is silent to wherein the algorithm is designed such that torsional stresses brought about by the drive of the straightening roller are superposed when calculating the stresses. 
De Bondt teaches a manufacturing method for metal work pieces and further teaches wherein torsional stresses brought about by a drive of the straightening roller are superposed in order to calculate the stresses (Col 7 – lines 33-36 teaches the superposition of the bending stresses to calculate the tensile stresses; Col 2 – lines 1-3 teaches that the metal articles are experience the bending / torsional stresses). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Thompson and Luedecke to include the method of superposing the bending / torsional stresses to calculate stresses to arrive at initial estimates for further adjustments and optimizations of the manufacturing of the metal articles as taught by De Bondt. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725